DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments from the response filed on 7 June 2022 have been fully considered and will be addressed below in the order in which they appeared.

Regarding 112 rejection of 10 and 17 a C-shaped structure cannot be received by itself. The basis of the rejection remains unresolved. 

Applicant’s argument, lacks identification of specific structure present in the instant application which enables function that the prior art cannot perform. It is the burden of the applicant to specifically identify specific evidence as to why a rejection cannot be made. Applicant’s argument amounts to the mere allegation of allowability without providing valid argument where the prior art is specifically deficient in structure and function. Regarding retention device… the claim identifies no structure that would preclude the prior art from satisfying a retention device as claimed. See: a retention device (c.1, l.24-26, background, structures and biasing devices; Artin)The Argument is unpersuasive.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 10 and 17 it is unclear how the C-shaped structure receives C-shaped structure and is taken broadly as corresponding bushing or pin structure (324) until otherwise clarified by the applicant.

    PNG
    media_image1.png
    817
    658
    media_image1.png
    Greyscale

Figure taken from Instant application

In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Artin (US 9,580,945)

Regarding claim 1, Artin discloses: A hold open rod comprising:
a tube (40; Artin) configured to support a structure in a deployed configuration and the tube further configured to have a stowed configuration (Fig. 5; Artin); the tube comprising a first end (32; Artin) and a second end (34; Artin) arranged at ends of a longitudinal axis of the tube; 
a fastener portion (32; Artin) arranged on the first end of the tube; 
a coupling device (annotated, 52; Artin) arranged on the second end of the tube; 
a retention device (c.1, l.24-26, background, structures and biasing devices; Artin) configured to hold the coupling device when the tube is in the stowed configuration, and
 the coupling device configured to have a locked configuration (Fig. 5, 50 ; Artin)  that locks the coupling device to either an attachment structure or the retention device (c.1, l.24-26, background, structures and biasing devices; Artin), wherein the coupling device is configured to lock to the attachment structure with a first portion (Fig.5; Artin); wherein the coupling device is configured to lock to the retention device with a second portion; wherein the retention device comprises an opening (annotated, space, mouth of 52; Artin) configured to receive the coupling device; and wherein the retention device further comprises an internal surface( within, 52 Fig. 2; Artin)  configured to engage an external surface of the second portion (annotated Fig. 5) of the coupling device.

    PNG
    media_image2.png
    430
    732
    media_image2.png
    Greyscale

Annotated figure taken From Artin (US 9,580,945)

Regarding claim 2, Artin discloses: The hold open rod of claim 1, wherein the opening of the retention device is arranged on one of the following: a front face of the retention device or a side face (52, Figures 5 and Fig.2 shows unsectioned view; Artin) of the retention device.

Regarding claim 3, Artin discloses: The hold open rod of claim 1, wherein the coupling device includes a collar extension (60; Artin); and the opening  of the retention device (annotated, space, mouth of 52; Artin) configured to receive the coupling device when the collar extension is retracted.

Regarding claim 4, Artin discloses: The hold open rod of claim 1, wherein the coupling device includes a collar extension (60; Artin); and the retention device comprises an opening (annotated, space, mouth of 52; Artin) configured to receive the collar extension when the coupling device is fully inserted into the retention device.

Regarding claim 5, Artin discloses:  The hold open rod of claim 1, wherein the tube comprises: an inner member; an outer member (40; Artin) configured to have the inner member (42; Artin) slide in and out of the outer member; and a locking mechanism (36; Artin) configured to selectively lock the inner member and the outer member with respect to each other.

Regarding claim 6, Artin discloses: The hold open rod of claim 1, wherein the first portion of the coupling device comprises a C-shaped structure (Fig.5, 52; Artin) configured to receive a cylindrical structure (structure is intended use and is discussed in background (c.1, l.24-26, background, structures and biasing devices; Artin) associated with the attachment structure along an inner surface of the C-shaped structure.

Regarding claim 7, Artin discloses: The hold open rod of claim 1, wherein the second portion of the coupling device comprises a C-shaped structure opening (annotated, space, mouth of 52; Artin) configured to be received by the retention device along an outer surface of the C-shaped structure.

Regarding claim 8, Artin discloses: The hold open rod of claim 1, wherein the second portion of the coupling device comprises a C-shaped opening (annotated, space, mouth of 52; Artin) structure configured to be received by the retention device along an outer surface of the C-shaped structure; and wherein the coupling device further comprises a collar extension opening (50; Artin) configured to be received by the retention device.

Regarding claim 9, Artin discloses: The hold open rod of claim 8, wherein the collar extension is configured to slide along a shaft opening (64; Artin) between the coupling device and the tube to be inserted into the retention device.

Regarding claim 10, Artin discloses: The hold open rod of claim 1, wherein the tube comprises: an inner member (42; Artin); an outer member (40; Artin) configured to have the inner member slide in and out of the outer member (Fig.7; Artin); and 
a locking mechanism (36; Artin) configured to selectively lock the inner member and the outer member with respect to each other, wherein the second portion of the coupling device comprises a C-shaped structure (Fig. 5, 52; Artin) configured to be received by the retention device along an outer surface of the C-shaped structure.

Regarding claim 11, Artin discloses: A hold open rod comprising:
a tube (40; Artin) configured to support a structure in a deployed configuration and the tube further configured to have a stowed configuration (Fig.5; Artin); the tube comprising a first end (Fig.5 toward bottom; Artin) and a second end (Fig. 5 toward top; Artin) arranged at ends of a longitudinal axis of the tube; 
a fastener portion (32; Artin) arranged on the first end of the tube; 
a coupling device (annotated Fig. 5; Artin) arranged on the second end of the tube; 
a retention device (c.1, l.24-26, background, structures and biasing devices; Artin) configured to hold the coupling device when the tube is in the stowed configuration; the coupling device configured to have a locked configuration (Fig.5; Artin) that locks the coupling device to either an attachment structure or the retention device c.1, l.24-26, background, structures and biasing devices; Artin), wherein the coupling device is configured to lock to the attachment structure with a first portion that comprises an internal surface of the coupling device (annotated, space, mouth of 52; Artin); wherein the coupling device is configured to lock to the retention device with a second portion that comprises an external surface (surface of corresponding hook, 56; Artin) of the coupling device; wherein the retention device comprises an opening (annotated, space, mouth of 52; Artin)  configured to receive the coupling device; and wherein the retention device further comprises an internal surface (annotated, space, mouth of 52; Artin) arranged in the opening configured to engage the external surface of the coupling device.

Regarding claim 12, Artin discloses: The hold open rod of claim 11, wherein the opening of the retention device is arranged on one of the following: a front face of the retention device or a side face (52, Figures 5 and Fig.2 shows unsanctioned view; Artin) of the retention device.

Regarding claim 13, Artin discloses: The hold open rod of claim 11, wherein the coupling device includes a collar extension (50, Fig. 5; Artin); and an opening (annotated, Fig. 5; Artin) of the retention device configured to receive the coupling device when the collar extension is retracted.

Regarding claim 14, Artin discloses: The hold open rod of claim 11, wherein the coupling device includes a collar extension (50, Figures 5; Artin); and the opening (annotated Fig. 5; Artin) of the retention device configured to receive the collar extension when the coupling device is fully inserted into the retention device.

Regarding claim 15, Artin discloses: The hold open rod of claim 11, wherein the tube comprises:
an inner member (42; Artin); 
an outer member (40; Artin) configured to have the inner member slide (Fig. 10; Artin) in and out of the outer member; and a locking mechanism (36 5; Artin) configured to selectively lock the inner member and the outer member with respect to each other.

Regarding claim 16, Artin discloses: The hold open rod of claim 11, wherein the first portion of the coupling device comprises a C-shaped structure (annotated Fig.5; Artin) configured to receive a cylindrical structure (corresponding structure c. 3; l.50; Artin) associated with the attachment structure along an inner surface of the C-shaped structure.

Regarding claim 17, Artin discloses: The hold open rod of claim 11, wherein the second portion of the coupling device comprises a C-shaped structure (annotated Fig. 5; Artin) configured to be received by the retention device (corresponding structure c. 3; l.50; Artin) along an outer surface of the C-shaped structure.

Regarding claim 18, Artin discloses: The hold open rod of claim 11, wherein the second portion of the coupling device comprises a C-shaped structure (Annotated Fig.5; Artin) configured to be received by the retention device along an outer surface of the C-shaped structure; and wherein the coupling device further comprises a collar extension (50; Artin) configured to be received by the retention device.

Regarding claim 19, Artin discloses:  The hold open rod of claim 18, wherein the collar extension is configured to slide 9Fig. 5 at least a portion of 50 slides with sliding collar (60; Artin) along a shaft between the coupling device and the tube to be inserted into the retention device.

Regarding claim 20, Artin discloses:  The hold open rod of claim 19, wherein the coupling device comprises an opening (annotated, space, mouth of 52; Artin) configured to receive the C-shaped structure when the collar extension is in a retracted configuration; and wherein the opening is configured to lock the C-shaped structure when the collar extension is in an extended configuration (Fig. 5; Artin).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T. L. N./
Examiner, Art Unit 3675
/K.R.F/Supervisory Patent Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675